Citation Nr: 0400708	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  00-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a larynx 
disability.

3.  Entitlement to service connection for a dental 
disability.

4.  Entitlement to a rating in excess of 30 percent for 
migraine headaches prior to February 1, 2001.

5.  Entitlement to a rating in excess of 50 percent for 
migraine headaches from February 1, 2001.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  




REPRESENTATION

Veteran represented by:	Nevada Office of Veterans 
Service 


WITNESSES AT HEARING ON APPEAL

The veteran and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA).  The Regional Office (RO) in Reno, 
Nevada, notified the veteran of this decision in March 2000, 
and the veteran filed a timely appeal to the Board on the 
following five issues decided in that rating decision:  
entitlement to (1) an increased rating for migraine 
headaches, then rated as 30 percent disabling; entitlement to 
service connection for (2) a sinus disability; (3) a larynx 
disability; and (4) a dental disability; and entitlement to 
(5) a total rating based on individual unemployability due to 
service-connected disabilities

During the course of the appeal period, but before the case 
was sent to the Board, the RO, in a November 2001 rating 
decision, granted an increased rating for migraine headaches 
to 50 percent.  The RO assigned an effective date for this 
increase of February 1, 2001.  Since the veteran filed her 
appeal before the 50 percent rating was made effective, the 
Board still has jurisdiction of the appeal for a rating in 
excess of 30 percent for migraine headaches prior to February 
1, 2001.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that, in a claim for an increased disability rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded).  Moreover, although a 
50 percent rating is the highest rating for migraine 
headaches provided in the VA Schedule for Rating 
Disabilities, the issue of entitlement to a rating in excess 
of 50 percent for migraine headaches, including on an 
extraschedular basis, remains in appellate status, as both 
the veteran and her representative have indicated that the 50 
percent rating has not satisfied her appeal.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996) (the question of extraschedular 
rating is a component of the veteran's claim for an increased 
rating).  Consideration of the extraschedular rating is 
addressed in the Remand portion of the decision below.

The Board also notes that, in a November 2001 rating 
decision, the RO denied entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or on account of being housebound.  Although 
neither the veteran nor her representative initiated an 
appeal of this issue, the RO included the matter in the 
November 2001 and September 2002 Supplemental Statements of 
the Case.  Nonetheless, absent an appeal from the veteran or 
her representative, the Board does not have jurisdiction to 
address the issue of entitlement to special monthly 
compensation based on the need for the aid and attendance of 
another person or on account of being housebound.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2003) 
(defining Board's jurisdiction). 

Finally, the Board observes that in a December 1997 
statement, the veteran raised a claim of service connection 
for a bladder disability.  Since this claim has not as yet 
been adjudicated and since it is not inextricably intertwined 
with the issue decided by the Board in this decision, it is 
referred to the RO for initial consideration.




FINDING OF FACT

For the period from June 11, 1999, to February 1, 2001, the 
evidence reflects that the veteran's migraine headache 
disability was manifested by severe, completely prostrating 
headache attacks, accompanied by nausea and vomiting, 
occurring from two to three times monthly and lasting several 
hours to several days.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches 
have been met for a period prior to February 1, 2001,--
specifically, the criteria have been met from June 11, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that it has 
considered the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), with regard to the issue of entitlement 
to an initial rating in excess of 30 percent for migraine 
headaches prior to February 1, 2001.  The Board finds, given 
the favorable action taken below, that no further 
notification action or assistance pertinent to this limited 
issue is required at this time. 

I.  Factual Background

The available service medical records show that, on the 
veteran's October 1955 service separation medical examination 
report, it was noted that she had had headaches for five days 
in 1954.  

In October 1981, the veteran submitted an application for VA 
compensation and pension benefits, including service 
connection for migraine headaches.  In support of her claim, 
she submitted lay statements from three acquaintances 
attesting to the fact that she suffered from headaches.

The veteran was afforded a VA medical examination in August 
1981, at which she reported that she had developed severe 
headaches in service, although she was unable to pinpoint the 
date they had begun.  She denied a history of a head injury.  
The diagnoses included atypical migraine headaches.  

In a September 1981 rating decision, the RO denied service 
connection for migraine headaches.  The veteran did not 
appeal the RO's decision.

In April 1983, the veteran requested nonservice-connected 
pension benefits, stating that she was unable to work due to 
various disabilities, including headaches.  In support of her 
claim, she submitted an April 1983 letter from a private 
physician noting diagnoses which included migraine headaches.  

Records from a private hospital show that the veteran was 
admitted in January 1983 in connection with her complaints of 
severe vertigo.  She also reported a history of recurring 
headaches, especially migraines, occurring twice monthly.  
She denied dysphagia.  X-ray examination of the skull was 
normal, as was a CAT scan of the brain.  The impressions 
included migraine.  

The veteran underwent VA medical examination in June 1983, at 
which she reported numerous problems, including migraine 
headaches.  The diagnoses included vasospastic headaches.  

In an August 1983 rating decision, the RO concluded that the 
veteran was permanently and totally disabled due to several 
disabilities; however, her claim for pension was denied due 
to excessive income.  

In a February 1984 letter submitted in connection with an 
unrelated claim, the veteran described an in-service incident 
which she claimed had occurred while she was working as a 
radio operator for the firing control tower at Eglin Air 
Force Base.  She indicated that she had fallen on a stairwell 
in the tower and had "scraped her back."  She indicated 
that she had recently been advised that her migraine 
headaches may be causally related to that incident.  

In February 1994, the veteran submitted another application 
for VA pension benefits.  She indicated that she was unable 
to work due to several disabilities including headaches.  
Private medical records obtained in connection with her claim 
showed that she was treated for headaches in March and April 
1990.  She denied a history of trauma.  The veteran was 
afforded a VA medical examination in April 1994, at which her 
complaints included severe migraine headaches since 1953.  In 
an August 1994 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits.

In September 1994, the veteran submitted a request to reopen 
her claim of service connection for headaches.  In support of 
her claim, the RO obtained VA clinical records, dated from 
December 1994 to May 1997, showing that the veteran was 
treated for several disabilities.  In January 1996, a 
diagnosis of migraine headaches was noted.  In April 1998, 
the veteran underwent a fee basis medical examination at 
which she reported that in 1953, she inhaled smoke from a 
recently released bomb which had exploded on the ground.  She 
claimed that soon after that, she was overcome with nausea, 
vomiting, and severe headaches.  Since that time, the veteran 
indicated that she had experienced one to two headaches 
monthly.  She described the headaches as severe and lasting 
approximately 24 hours.  She indicated that the attacks were 
prostrating in nature and precluded ordinary activity.  The 
diagnosis was classic migraine with visual prodrome.  The 
examiner concluded that the veteran's current headaches were 
related to the symptoms she had experienced during service.

At a VA neurological examination in October 1998, the veteran 
reported that she had not been free of headaches for any 
extended period of time since service.  She indicated that 
she still experienced headaches twice monthly, lasting for 11/2 
days.  She indicated that she had nausea and had to lie down 
when her headaches occurred.  The diagnosis was migraine 
headache beginning in service and continuing afterwards.  In 
an October 1998 rating decision, the RO granted service 
connection for migraine headaches and awarded an initial 30 
percent rating, effective September 14, 1994.

On June 11, 1999, the veteran filed claims of service 
connection for disabilities of the sinus and larynx, as well 
as a dental disability.  She claimed that these disabilities 
had developed as a result of her service-connected migraine 
headache disability.  The veteran also contended that she was 
entitled to a total rating based on individual 
unemployability in light of all her disabilities, including 
headaches.  

The RO obtained VA clinical records from the Las Vegas and 
Wade Park VA Medical Centers (MCs), dated from February 1994 
to January 2000.  These records show that the veteran was 
treated during this period for numerous medical conditions.  
Migraine headaches were noted on several occasions.  In 
February 1999, it was noted that the veteran's headaches were 
not active currently.  In October 1999, the veteran reported 
that she had had migraine headaches approximately twice 
monthly since being exposed to dust from an explosion in 
service.  She indicated that her migraine headache episodes 
lasted approximately 5 days.  She also indicated that she 
felt that her headache disability made it impossible to work.  

At an October 1999 VA medical examination, the veteran 
reported severe migraine headaches approximately twice 
monthly which required bed rest.  She indicated that the 
duration of her attacks was 8 to 12 hours.  The diagnoses 
included common migraine.  At a November 1999 fee basis 
medical examination, the veteran reported that she had 
migraine headaches approximately twice monthly.  The examiner 
indicated that the veteran's headaches were severe, 
prostrating in nature, and prevented ordinary activity.  The 
diagnosis was classic migraine.  At a November 1999 VA dental 
examination, the veteran reported classic migraines for the 
past 50 years, occurring two to three times monthly.  The 
impressions included classic migraines.  Additional clinical 
records from the Las Vegas VAMC, dated from November 1995 to 
June 2001 show continued treatment for several disabilities, 
including headaches.

In July 2001, the veteran underwent VA medical examination at 
which she reported that in 1953, she was exposed to vapors 
from a bomb.  She indicated that she had suffered from 
migraine headaches since that time.  She indicated that she 
had severe, incapacitating headaches about once monthly, 
lasting around five days.  She indicated that she had less 
severe headaches approximately twice monthly.  An 
electroencephalogram (EEG) performed in connection with the 
examination was normal.  After examining the veteran, the 
examiner's impressions were migraines and cephalagia.  He 
noted that the veteran did experience prostrating and 
incapacitating headaches approximately once monthly lasting 
approximately five days.  

In a November 2001 rating decision, the RO increased the 
rating for the veteran's migraine headaches to 30 percent, 
effective February 1, 2001.  With regard to the effective 
date assigned, the Board notes that, on February 1, 2001, the 
RO received from the veteran VA Form 21-527, Income-Net Worth 
and Employment Statement, on which the veteran requested an 
examination for aid and attendance benefits.  The RO 
apparently regarded this generally as a claim for increase.

Additional VA clinical records, dated from July 2001 to June 
2002, showed continued treatment for several disabilities, 
including headaches.  In a May 2003 report, a private 
neurologist indicated that the veteran had been a radio 
operator in service and had been a passenger in a truck that 
was within approximately 10 feet of where a bomb landed.  She 
noted that the veteran was concerned that mustard gas was 
involved.  She indicated that immediately after the impact of 
the bomb, the veteran experienced severe headaches, as well 
as a sore throat, nose bleeds, a rash and difficulty with 
speech.  Since that time, she noted that the veteran had 
experienced headaches.  She noted that the veteran reported 
that she experienced two to three severe episodes of 
headaches monthly, lasting two to three days.  The diagnoses 
included history of headaches with characteristics compatible 
with migraine headaches.  The neurologist noted that these 
headaches began after a bomb was dropped within 10 feet of a 
truck where the veteran was a passenger during the Korean 
War.  She noted that the veteran subsequently developed post 
traumatic migraines which had been refractory to treatment 
and had also been very disabling.    

At the May 2003 Board hearing before the undersigned, the 
veteran's daughter described the history of the veteran's 
headache disability as well as the impact of such headaches 
on the veteran's daily life.  

II.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this code, migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrants a 30 percent rating.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

On careful review of the record, the Board notes that the 
veteran did not appeal the initial assignment of the 30 
percent rating for her migraine headaches in the October 1998 
rating decision.  However, the Board will construe the claim 
filed on June 11, 1999, which included a claim for a total 
rating based on individual unemployability, as a claim for an 
increased rating for the migraine headaches.  In so doing, 
the Board notes that the RO, in the February 2000 rating 
decision that is the subject of this appeal, adjudicated a 
claim for an increased rating for the migraine headaches 
based on the claim for increase received on June 11, 1999.  

The Board finds that for the period from June 11, 1999, when 
the veteran filed the claim for increase, to February 1, 
2001, when the RO granted an increased rating to 50 percent, 
the overall nature and resulting impairment from the 
veteran's headaches more nearly approximates the criteria for 
a 50 percent rating set forth in Diagnostic Code 8100.  As 
noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements:  severity and 
frequency.   It is not sufficient to demonstrate the 
existence of a particular frequency of headaches; the 
headaches must be of a  specific prostrating character.

In this case, by the veteran's own reports as well as VA and 
private medical records and examination reports, she 
experiences very severe and prostrating migraine attacks, 
which she reports are an 8 to 10 on a pain scale of 1 to 10.  
She also claims that they last for many hours to five days, 
that she must lie down during these  attacks, and that her 
headaches are accompanied by symptoms such as nausea.  

With respect to the frequency of these reportedly severe, 
prostrating headache attacks, the veteran claims that they 
occur two to three times per month.  The Board  finds that 
two to three severe, prostrating headache attacks per month, 
particularly when such episodes last up to five days, more 
nearly approximates the criteria for a 50 percent rating.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that a 50 percent 
rating for migraine headaches is warranted from June 11, 
1999, to February 1, 2001.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).  As noted, this represents the maximum 
available schedular evaluation.  

As set forth in more detail below in the Remand portion of 
this decision, the remaining issue of entitlement to a rating 
in excess of 50 percent for migraine headaches from June 11, 
1999, including consideration of an extraschedular rating, 
will be held in abeyance pending additional action by the RO.  
See Brambley v. Principi, 17 Vet. App. 20 (2003) 




ORDER

A 50 percent rating for migraine headaches prior to February 
1, 2001,--specifically, from June 11, 1999,--is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  After reviewing the record, it does not 
appear that the veteran's has received the required 
notification regarding all of the remaining issues on appeal.  

In addition to this procedural requirement, the Board finds 
that further evidentiary development is necessary.  In that 
regard, a review of the record shows that the veteran's 
service medical records have not been associated with the 
claims folder.  It is noted that in March 1983, in response 
to a request from the RO for the veteran's service dental 
records, the National Personnel Records Center (NPRC) 
indicated that such records were unavailable, possibly having 
been destroyed in a fire at that facility.  In July 1983, the 
NPRC responded that they were unable to reconstruct the 
veteran's dental records.   The Board has reviewed the 
record, but finds no indication that the RO has specifically 
requested the veteran's service medical records.  Given the 
relevance of these records to the issues on appeal, an 
attempt to obtain these records must be made.  

The Board also notes that in several communications with VA, 
the veteran has contended that she was exposed to mustard gas 
in service.  She attributes her claimed disabilities, 
including her sinus, dental, and larynx disabilities, to this 
exposure.  It is noted that 38 C.F.R. § 3.316 provides that 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis may be sufficient 
to establish service connection for that condition.  A review 
of the record, however, contains no indication that the 
procedures pertaining to the development of claims based upon 
full-body exposure to mustard gas have been followed.  

In addition, the Board finds that further VA medical 
examinations and opinions are necessary, given that the 
veteran has raised several different theories of entitlement 
regarding her claimed disabilities which have not yet been 
addressed in full.  For example, regarding her claimed dental 
disability (loss of teeth due to bone loss), the veteran 
theorizes that it was either incurred in service, or is 
causally related to her service-connected  migraine headache 
disability.  She explains that she vomits frequently as a 
result of her migraine headaches and speculates that this 
frequent vomiting has resulted in her current dental 
disability.   The veteran also seeks service connection for 
larynx and sinus disabilities, both on a direct and secondary 
basis.  

As set forth above, the veteran also seeks entitlement to a 
rating in excess of 50 percent for migraine headaches.  Given 
the Board's action above, the remaining issue on appeal is 
entitlement to an initial rating in excess of 50 percent for 
migraine headaches, from June 11, 1999.  As the veteran is 
currently in receipt of the maximum schedular rating for 
migraine headaches, consideration of referral of the 
veteran's case for an extraschedular rating is now 
appropriate.  In Brambley v. Principi, 17 Vet. App. 20 
(2003), however, the Court held that although it is well 
settled that extraschedular consideration and an individual 
unemployability claim are not necessarily "inextricably 
intertwined," both adjudications require a complete picture 
of the appellant's service-connected disabilities and their 
effect on employability.  Thus, the Court held that it is 
premature for the Board to decline extraschedular referral 
where the record was incomplete on the issue of 
employability.  

In that regard, the veteran also seeks an increased rating 
based on individual unemployability due to service-connected 
disabilities.  It is the veteran's contention that she is 
unemployable and some of the medical evidence of record 
supports this contention; however, none of the medical 
evidence of record indicates that the veteran is unemployable 
due solely to her service-connected migraine headache 
disability, currently her only service-connected disability.  
Thus, additional evidentiary development is necessary.  
Moreover, resolution of the veteran's remaining claims on 
appeal could affect the Board's consideration of the 
unemployability issue.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate her claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should comply with the 
provisions of VBA Adjudication Procedure 
Manual M21-1, Part III, paragraph 5.18c, 
pertaining to the development of claims 
based upon claimed exposure to mustard 
gas and Lewisite.

3. The RO should contact the NPRC or 
other appropriate repository of records, 
and request copies of all service medical 
and personnel records pertaining to the 
veteran.  Since the veteran has indicated 
that she was hospitalized during service, 
an attempt should be made to obtain 
clinical records, if any.  All efforts to 
obtain such records should be documented 
in the claims folder.

4.  The RO also should contact the 
veteran and request that she identify all 
medical care providers who have treated 
her since February 2003 for her claimed 
sinus, larynx, and dental disabilities, 
as well as her service-connected 
headaches.  After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records for association with the 
claims folder.

5.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of her claimed dental 
disability (missing teeth due to bone 
loss).  The claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be asked to render an 
opinion as to the following:  Is it as 
least as likely as not (i.e. a 50% or 
greater likelihood) that the veteran 
currently exhibits any dental disability 
which is causally related to her active 
service, any incident therein, or any 
service-connected disability, including 
migraine headaches.  If the above 
question can be answered only with resort 
to speculation, the examiner should so 
state. The report of examination should 
include a complete rationale for all 
opinions rendered.  

6.  The veteran should be afforded VA 
ear, nose, and throat examination to 
determine the nature and etiology of her 
claimed sinus and larynx disabilities.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to render an opinion as 
to the following:  Is it as least as 
likely as not (i.e. a 50% or greater 
likelihood) that the veteran currently 
exhibits any sinus or larynx disability 
which is causally related to her active 
service, any incident therein, or any 
service-connected disability, including 
migraine headaches.  In rendering this 
opinion, the examiner should reference 
the medical evidence of record, 
particularly the May 2003 report from the 
veteran's private neurologist.  If the 
requested opinion can be answered only 
with resort to speculation, the examiner 
should so state. The report of 
examination should include a complete 
rationale for all opinions rendered.  

7.  The veteran should be afforded a VA 
medical examination to determine whether 
her service-connected migraine headache 
disability renders her unemployable.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination.  If the above 
question can be answered only with resort 
to speculation, the examiner should so 
state. The report of examination should 
include a complete rationale for all 
opinions rendered.  

8.  After the actions requested above 
have been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



